﻿On behalf of my Government, and also on my own behalf, I should like to convey to Ambassador Salim A. Salim our warm congratulations upon his unanimous election to the presidency of this session. That election is the eloquent testimony of the international community to his competence, his sense of responsibility, and his dedication not only to the cause of Africa but also to that of our Organization. Today more than ever we need those qualities in order to find the right path that will lead us towards the proper solutions to the problems of our world, which has been shaken by so many upheavals.
232.	We also extend our congratulations to the former President, Mr. Indalecio Lievano, who guided the work of the thirty-third session with so much skill and efficiency.
233.	Finally, we address our congratulations to the Secretary-General of our Organization, Mr. Kurt Waldheim, for his tireless efforts to maintain the credibility and effectiveness of our Organization.
234.	I should also like to take this opportunity to welcome Saint Lucia to the international community and to assure it of our co-operation.
235.	Our Organization was born of the will of the States which are its Members to be the guarantor of the peace, justice and well-being of the whole of mankind. My country has been and remains firmly attached to these principles.
236.	Mauritania is a peaceful country and has always aspired to be an element in bringing countries closer together and not an element of division, an element of balance and not one of discord or confrontation.
237.	In keeping with this tradition, we wished to put an end once and for all, at least for our part, to the war which has been raging in our region for four years. In signing the Algiers Agreement of 10 August 1979 with the Frente POLISARIO, my country has clearly indicated its intention to end the war and to recognize the right to self-determination of the Saharan people. At the same time, Mauritania made public a declaration stating its strict neutrality in this conflict and its determination to live within its internationally recognized borders in a spirit of friendship, understanding and co-operation with all its neighbours.
238.	The question of the Western Sahara is only one of the numerous and painful problems which our continent of Africa is facing, particularly in Zimbabwe, Namibia and South Africa.
239.	In mentioning the scourge of southern Africa, I should like here to pay a tribute to one of the greatest sons of our continent, Agostinho Neto. The premature death of President Neto is an irreparable loss for Angola, for Africa and for the whole of mankind. It further accentuates the drama of the peoples who live in this part of our continent and who are bravely fighting for their independence and dignity.
240.	In Zimbabwe, formerly Rhodesia, the rebellion which has tried to assume legal forms has only further strengthened the determination of the freedom fighters, who consider, as we do also, the so-called elections which have taken place in the Territory as a disguised form of colonization and domination. In its manoeuvres, the Rhodesian regime is still continuing to pit Africans against Africans and to interfere in the affairs of the States which border on Zimbabwe by sowing destruction and death there.
241.	It is therefore time that our Organization went beyond the stage of theoretical sanctions against the Salisbury rebels in order to adopt measures recommended by the Charter so as to impose the rule of law and justice in this part of Africa.
242.	We are greatly gratified to see that the United Kingdom, the administering Power, and the other members of the Commonwealth decided during the course of the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka last August to carry out further examination of the question in order to find a satisfactory solution to it. We think that the support given to this plan by the front-line countries of Africa, and also the fact that the Patriotic Front has committed itself to the dynamic initiative thus launched, will create an auspicious occasion which the United Nations can exploit to help all parties reach a final negotiated solution to the drama of the people of Zimbabwe. The Mauritanian Government, for its part, will continue to give its active and unreserved support to the Patriotic Front until the advent of true and total independence in Zimbabwe.
243.	In Namibia, despite the resolutions of the General Assembly and the Security Council, and despite the final opinion of the International Court of Justice, the South African administration continues to impose its presence in a Territory which the United Nations was mandated to lead to independence. 
244.	A process had been launched on the basis of the plan of the five Western Powers'8 which embodied a reasonable framework for the settlement of the Namibian question. Having given its consent to the implementation of this plan, South Africa decided, contrary to all expectations, to violate its own commitments by organizing in Namibia elections to which nothing in the world could give legitimacy.
245.	The degradation of human dignity has in this part of the world today reached its nadir. The strengthening of apartheid has led, despite the warnings of our Organization, to bantustanization, which today represents a challenge to the international community.
246.	The Immorality Act, the Colour Bar Act, the Native Land Act, the Group Areas Act; in every respect, these weapons in the arsenal of laws and rules imposed on the South African people constitute an insult to ethics, justice and right. The paradox is that over the past years, we have been helpless witnesses of this policy of faits accomplis and of the escalation of violence as a consequence of the domination and exploitation of the South African people by the Pretoria administration.
247.	The bloody crushing of the Soweto uprisings, and the murder on 12 September 1977 of the leader of the Black Consciousness movement, Steve Biko, have brought about a now irreversible situation of resistance and permanent struggle.
248.	But the drama of southern Africa is unfortunately not the only one to pose a threat to international peace and security. In the Middle East, Israel continues to defy the international community and to act in violation of the Charter of our Organization and of the resolutions adopted by the General Assembly and the Security Council.
249.	The peoples of Palestine and Lebanon continue to endure occupation, exactions, repression and murderous bombardments to which they are daily subjected by the Israeli army.
250.	All the attempts undertaken in our Organization or in other forums to find a just and lasting solution to this problem have been balked by Israeli intransigence and its determination to continue its policy of occupation and of creeping colonization by occupying the Arab territories.
251.	However, our Assembly has, in various resolutions, worked out the basis of a just and lasting solution to the problem of the Middle East; it has in fact perceived that the whole solution rests on the recognition of the inalienable rights of the Palestinian people. In this connexion, I should like to pay a tribute to the Committee on the Exercise of the Inalienable Rights of the Palestinian People, and to its President, Ambassador Medoune Fall, for the outstanding efforts they have made in respect of the recognition of the legitimate rights of the Palestinian people. The General Assembly endorsed the recommendations of the Committee, which represent an important contribution to the sincere efforts already made to resolve this problem.
252.	We believe that a just and durable peace in the Middle East depends on the restoration to the Palestinian people of their inalienable rights, including the right to self-determination, to independence and to national sovereignty. Only such an approach could lead to a lasting settlement of the crisis in the Middle East. My Government is convinced of the need for the participation of the PLO, the sole legitimate representative of the Palestinian people, on an equal footing with all the other parties in all conferences and negotiations.
253.	Any attempt to ignore the PLO in the quest for a settlement of the Middle East conflict could only delay a solution to this conflict. My Government will continue to give its steadfast support to the Palestinian people and to their legitimate representative, the PLO, and to the brother Arab States in their bid to liberate their occupied territories; and we should also like to assure our Lebanese brothers of our unyielding support in their struggle for independence and national integrity.
254.	Another problem which is still causing great anxiety to the international community is that of refugees. The flow of refugees in Africa and in South-East Asia is a source of deep concern to the international community.
255.	My Government would like to pay tribute to the Secretary-General and to the United Nations High Commissioner for Refugees for the laudable efforts that they have made in order to improve the situation and the living conditions of those refugees.
256.	My Government believes that the application of various conventions, covenants and other rules of law governing the conduct and responsibility of Governments in this matter will greatly assist in improving the situation of the refugees and will help to alleviate their situation.
257.	We nevertheless remain convinced that a final solution to this problem lies in respect by all States for the principles contained in the Charter of our Organization and, in particular, the principles concerning the settlement of disputes through peaceful means.
258.	One of the causes of the exodus of refugees in South-East Asia is the conflict raging in that area. My country has never spared its efforts to try to help the countries of South-East Asia, and we do indeed hope that understanding, co-operation and solidarity will return to this part of the world, which a long and loyal friendship with the People's Republic of China and other States in this region has taught us to know and appreciate.
259.	Colonization, the exploitation of man by man, racism and apartheid, are scourges of our times with which we have unfortunately become too familiar and against which we have been struggling with some success. But there is another scourge which is an equally dangerous threat to peace and stability in the world, the scourge of hunger. More than two thirds of mankind are threatened by famine. A minority of States continues to become richer; the remainder of mankind becomes more impoverished year by year. This must change. A frank and fruitful dialogue must be established between rich and poor, between industrialized and underdeveloped countries; in a word, a new economic order must be established. 
260.	We have had a series of "development decades," and others concerned with "development strategies, the "deterioration of the terms of trade," a "new international economic order," and so forth. Today it is the problem of energy that is in fashion, so to speak. In this connexion, I would draw the attention of the developing countries in particular to the insidious campaign that has been unleashed against the Arab oil-producing countries, a campaign whose motives and origins we are quite familiar with.
261.	Since we last met here, the situation which has now come to be known as the North-South dialogue does not seem to have undergone any improvement sufficient to enable the international community to embark with justified optimism on the third United Nations development decade, the framework and objectives of which we are now trying to define.
262.	This stagnation in a field which comprises questions of capital importance and predominates more and more, within our Organization, over all others, whatever their nature, is even more regrettable since, over the past 12 months, several meetings have been held to discuss such important problems as international trade, science and technology for development, agrarian reform, rural development and many others. 
263.	My country, which on many occasions has asserted and proved its faith in the United Nations as the sole appropriate framework within which world problems such as those that are now arising at the level of international economic relations can be usefully discussed, placed great hopes in the work of those various meetings held under the auspices of the United Nations.
264.	These hopes were, we thought, even more well founded since the daily increasing imbalance in trade relations between North and South, the structural deficit characteristic of the balance of payments of most developing countries and the hunger and malnutrition to which hundreds of millions of human beings seemed to be condemned for ever constitute just some of the problems which continue to threaten the very survival of mankind. The urgency of the need to find adequate and over-all solutions to these problems no longer needs to be demonstrated, for it is becoming more and more clear that such an effort is not just in the interests of the developing countries alone, but in the interests of the international community as a whole.
265.	To be sure, it proved possible to arrive at a consensus on a certain number of questions such as the programme of assistance to the least advanced countries. But without denying its importance, the results of the fifth session of UNCTAD, held at Manila this summer, seem quite scant if we consider the crucial problems which were included in its agenda—the transfer of technology, the indebtedness of developing countries, the international monetary system—for which not even the beginnings of a solution was produced.
266.	However, we remain confident that the competent organs of UNCTAD, to which the questions that were not solved in Manila have been referred, will be able to make headway in studying them. It would indeed be inadmissible and even dangerous if these problems were to remain intact until the sixth session of UNCTAD. On the other hand, the United Nations Conference on Science and Technology for Development, held recently in Vienna, has, for its part, established measures which if faithfully and rapidly applied, would without any doubt contribute to remedying the lag of the developing countries in this field.
267.	It is to be hoped that the special session which is to be devoted next year to economic development problems will enable us to remove some of the obstacles which still exist on the long and difficult path towards the establishment of the new international economic order.
268.	That is why it is necessary to prepare its work very carefully. The Committee of the Whole Established under General Assembly Resolution 32/174 has been working on this for more than two years. Born out of the awareness of the international community of the need to have within the United Nations itself a central organ entrusted with following and monitoring at the very highest level the implementation of the measures decided on for the establishment of a new, more just and more equitable world order, that Committee should, in our view, given the predominantly political role entrusted to it, constitute the ideal framework for substantial action-oriented negotiations in which precise commitments should be undertaken and precise measures established.
269.	The pace of work of the Committee and the results obtained so far, which we can only term as modest; unfortunately do not encourage much optimism. However, we are convinced that with greater political will from the developed countries the Committee could successfully complete the task entrusted to it.
270.	In conjunction with the preparation for the special session of the United Nations General Assembly, preparation is under way also for the third United Nations development decade. The work of the Committee entrusted with determining the outline of the strategy and defining its objectives  does not seem to be going ahead at a pace which would make possible the adoption of the strategy at the special session. It is to be hoped that, on a question of such importance for the future of mankind, solidarity and co-operation will prevail in the end.
271.	As a country which is essentially agricultural and pastoral, Mauritania attaches special importance to the measures which will be established in the strategy in order to remedy the lag of the developing countries in the agricultural sector. In this connexion, our participation in the work of the World Conference on Agrarian Reform and Rural Development, held recently in Rome, clearly reflects our interest in this question. At its twentieth session, to be held in 1981, the General Conference of FAO should take the measures recommended to it by that World Conference, which were designed to help Member States in the implementation of the programme of action.
272.	In view of the preponderant role of the agricultural sector in our economy, its evolution and diversification have been greatly influenced by the lagging behind in agricultural production. This delay, as everyone knows, took the form of an increase in agricultural production of only 2.6 per cent per annum for the whole of the developing countries during the course of the second half of the 1970s, a rate much below the target of 4 per cent established for the Second United Nations Development Decade. But the rate was even lower in Africa and in Asia, where it fell spectacularly over the first half of the 1970s in low-income countries.
273.	In Africa, this decline is due in part to particularly unfavourable climatic conditions, evidenced by a prolonged drought in the countries in the Sudano-Sahelian region. In Mauritania, the effects of this terrible scourge are still being felt in all sectors of the national economy, despite the pooling of efforts on the national and international levels.
274.	In this connexion, I should like to express once again the gratitude of the Mauritanian Government and people to the countries and to the governmental or private organizations that have so generously responded to the appeals made on behalf of our populations, so sorely afflicted by 10 consecutive years of drought.
275.	I have come to the end of my statement. On behalf of my Government, I have attempted to emphasize certain matters that, in our view, affect peace, stability and co-operation in our world, that peace and stability for which our Organization was created.